EXHIBIT AMENDMENT TO EMPLOYMENT AGREEMENT Hypercom Corporation (the “Company”) and Norman Stout (the “Executive”) entered into an Employment Agreement (the “Agreement’) on December26, 2007.Section409A of the Internal Revenue Code is potentially applicable to the Agreement.The Agreement has been administered in good faith compliance with the requirements of Section409A from December26, 2007 through the date of this Amendment and will continue to be so administered. In order to satisfy the documentation requirements of Section 409A, the Employment Agreement hereby is amended as set forth below. 1.
